 EXHIBIT 10.32

 

 

amendment NO. 1 TO SECURITIES PURCHASE AGREEMENT

 

This amendment NO. 1 TO SECURITIES PURCHASE AGREEMENT, dated as of September 13,
2013 (this “Amendment”), is by and among the United States Department of the
Treasury (the “Seller”), Central Virginia Bankshares, Inc., a Virginia
corporation (the “Company”), and C&F Financial Corporation, a Virginia
corporation (the “Purchaser”). All capitalized terms used and not otherwise
defined herein have the meanings ascribed to them in the Agreement (as defined
below).

 

WHEREAS, the Seller, the Company and the Purchaser are party to that certain
Securities Purchase Agreement, dated as of July 17, 2013 (the “Agreement”); and

 

WHEREAS, pursuant to the terms of the Agreement and in accordance with Section
7.01 thereof, the parties wish to amend the Agreement in the manner set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

 

1.

Amendment to WHEREAS Clause. The second WHEREAS clause of the Agreement is
hereby amended by deleting such clause in its entirety and replacing it with the
following:

 

WHEREAS, on June 10, 2013, the Purchaser, Special Purpose Sub, Inc., a Virginia
corporation and wholly-owned subsidiary of the Purchaser (“Merger Sub”), and the
Company entered into an Agreement and Plan of Merger (the “Merger Agreement”),
pursuant to which, among other things and subject to the terms and conditions
set forth therein, (i) Merger Sub will merge with and into the Company, with the
Company continuing thereafter as the surviving corporation and (ii) except as
otherwise set forth in the Merger Agreement, each outstanding share of Company
Common Stock will convert into the right to receive the Merger Consideration (as
defined in the Merger Agreement) (collectively, the “Merger”); and

 

2.

Amendment to Section 1.01. Section 1.01 of the Agreement is hereby amended by
deleting the definition of “Surviving Corporation” therefrom in its entirety.

 

3.

Amendment to Section 2.01. Section 2.01 of the Agreement is hereby amended by
deleting such section in its entirety and replacing it with the following:

 

“Purchase and Sale of the Shares and the Warrant. Subject to, and on the terms
and conditions of, this Agreement, effective at the Closing, the Purchaser will
purchase from the Seller, and the Seller will sell, transfer, convey, assign and
deliver to the Purchaser, all of the Shares and the Warrant, free and clear of
all Liens. The aggregate purchase price for the Shares, including all accrued
and unpaid dividends on the Shares through and including the Closing Date, and
the Warrant shall be an amount in cash equal to Three Million Three Hundred
Fifty Thousand Dollars ($3,350,000) (the “Purchase Price”).”

 

 
 

--------------------------------------------------------------------------------

 

 

4.

Amendment to Section 2.02(B)(1). Section 2.02(B)(1) of the Agreement is hereby
amended by deleting such section in its entirety and replacing it with the
following:

 

“the Seller will deliver to the Purchaser certificates for the Shares and the
Warrant, duly endorsed in blank or accompanied by stock powers duly endorsed in
blank or other required instruments of transfer; and”

 

5.

Amendment to Section 2.02(B)(2). Section 2.02(B)(2) of the Agreement is hereby
amended by deleting such section in its entirety and replacing it with the
following:

 

“the Purchaser will pay the aggregate Purchase Price to the Seller, by wire
transfer in immediately available funds, to an account designated in writing by
the Seller to the Purchaser, such designation to be made not later than two
Business Days prior to the Closing Date.”

 

6.

Amendment to Section 3.01(E). Section 3.01(E) of the Agreement is hereby amended
by deleting such section in its entirety and replacing it with the following:

 

“Securities Matters. The Shares and the Warrant are being acquired by the
Purchaser for its own account and without a view to the public distribution or
sale of the Shares or the Warrant.”

 

7.

Amendment to Section 3.01(F). Section 3.01(F) of the Agreement is hereby amended
by deleting such section in its entirety and replacing it with the following:

 

“Availability of Funds. The Purchaser will have as of the Closing sufficient
funds available to consummate the transactions contemplated hereunder.”

 

8.

No Amendment, Modification or Waiver. This Amendment shall not constitute an
amendment, modification or waiver of any provision of the Agreement, except as
expressly set forth herein.

 

9.

Counterparts and Facsimile. For the convenience of the parties hereto, this
Amendment may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Amendment may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

 

10.

Governing Law. This Amendment and any claim, controversy or dispute arising
under or related to this Amendment, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State.

 

 
2

--------------------------------------------------------------------------------

 

 

11.

Interpretation. The terms defined in the singular have a comparable meaning when
used in the plural, and vice versa. References to “herein”, “hereof”,
“hereunder” and the like refer to this Amendment as a whole and not to any
particular section or provision, unless the context requires otherwise. The
headings contained in this Amendment are for reference purposes only and are not
part of this Amendment. Whenever the words “include,” “includes” or “including”
are used in this Amendment, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Amendment, as this
Amendment is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America.

 

[Signature Pages to Follow]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein
written above.

 

  UNITED STATES DEPARTMENT OF THE TREASURY                      By: /s/Timothy
G. Massad        Name: Timothy G. Massad       Title: Assistant Secretary for
Financial
Stability  



  CENTRAL VIRGINIA BANKSHARES, INC.                      By: /s/Herbert E.
Marth, Jr.        Name: Herbert E. Marth, Jr.       Title:    Pres. & CEO  



  C&F FINANCIAL CORPORATION                      By: /s/Thomas Cherry       
Name: Thomas Cherry       Title:     EVP & CFO  

 

4